DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because the hand-written reference characters can be a bit hard to read and the drawings would benefit from clearer reference characters (For example see 59 in Figure 3, 14 in Figure 4, 14 (or 16) in Figure 5, and A in Figure 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1, 7, 11-17, and 21 are objected to because of the following informalities:  

Regarding Claim 1
Lines 4-5 recite the language “at least one heating conductor mounted on said carrier and being configured for conducting a flow of current therethrough” (emphasis added). To improve the clarity of the claims, the claim language should be amended such that it reads –at least one heating conductor mounted on said carrier and being configured for conducting a flow of current through said carrier— or something similar.
Lines 6-7 recite the language “said at least one heating conductor being formed by separation thereof from a flat metal plate”. To improve the clarity of the claims, the claim language should be amended such that it reads –said at least one heating conductor being formed by separation 

Regarding Claim 7
Line 1 recites the language “said heating conductor”. The claim language should be amended such that it reads –said at least one heating conductor—
Lines 3-4 recite the language “said carrier includes a carrier body surrounding said at least one heating conductor radially on the outer side thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –said carrier includes a carrier body surrounding said at least one heating conductor radially on the outer side of said at least one heating conductor—
Lines 4-6 recite the language “radially overlapping said at least one heating conductor in said holding region on at least one of said axial sides thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –radially overlapping said at least one heating conductor in said holding region on at least one of said axial sides of said at least one heating conductor—
Lines 7-8 recite the language “said carrier includes a supporting arrangement axially supporting said at least one heating conductor on at least one of said axial sides thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –said carrier includes a supporting arrangement axially supporting said at least one heating conductor on at least one of said axial sides of said at least one heating conductor—

Regarding Claim 11
Lines 1-3 recite the language “said heating conductor is substantially devoid of electrically insulating material in said heating region thereof” (emphasis added). To improve the clarity of the claims, the claim language should be amended such that it reads –said at least one heating conductor is substantially devoid of electrically insulating material in said heating region of said at least one heating conductor—

Regarding Claim 12
Lines 2 and 4 recite the language “said heating conductor”. The claim language should be amended such that it reads –said at least one heating conductor—
Lines 2-3 recites the language “said heating conductor has a greater conductor cross section in said holding region thereof than in said heating region thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –said heating conductor has a greater conductor cross section in said holding region of said at least one heating conductor than in said heating regionof said at least one heating conductor—or something similar. 
Lines 4-5 recite the language “said heating conductor has a varying cross sectional size in said heating region thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –said heating conductor has a varying cross sectional size in said heating region of said at least one heating conductor—

Regarding Claim 13
Lines 2-3 recite the language “said heating conductor”. The claim language should be amended such that it reads –said at least one heating conductor—

Regarding Claim 14
Lines 1-2 recite the language “said at least one heating conductor, at least in said heating region thereof”. To improve the clarity of the claims, the claim language should be amended such that it reads –said at least one heating conductor, at least in said heating region of said at least one heating conductor—

Regarding Claim 15
Line 1 recites the language “said heating conductor”. The claim language should be amended such that it reads –said at least one heating conductor—

Regarding Claim 16
Lines 1-2 recite the language “further comprising a plurality of said meandering-winding fields”. For purposes of clarity, the claim language should be amended such that it reads –wherein the at least one meandering-field comprises 


Regarding Claim 17
Line 1 recites the language “The method of claim 15”. However, as claim 15 is not directed to a method, the claim language should be amended such that it reads –The exhaust gas heater 

Regarding Claim 21
Lines 7-8 recite the language “at least one heating conductor mounted on said carrier and being configured for conducting a flow of current therethrough”. To improve the clarity of the claims, the claim language should be amended such that it reads –at least one heating conductor mounted on said carrier and being configured for conducting a flow of current through the carrier—
Lines 8-9 recite the language “said at least one heating conductor being formed by separation thereof from a flat metal plate”. To improve the clarity of the claims, the claim language should be amended such that it reads –said at least one heating conductor being formed by separation 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-11 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5
Lines 5-6 recite the limitation “said holding region and said heating region are arranged substantially in a plane transverse to said center axis” (emphasis added). The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not disclose what is encompassed within the limitation “substantially in a plane transverse to said center axis”. 

Regarding Claim 11
Lines 1-2 recite the limitation “said heating conductor is substantially devoid of electrically insulating material”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not disclose what is encompassed within the limitation “substantially devoid of electrically insulating material”. 

Regarding Claim 14
Lines 2-3 recite the limitation “configured to extend in a manner of a winding at least in selected areas”. The claim language is indefinite as it is unclear what is meant by “in a manner of a winding”. [For examination purposes, the claim limitation has been interpreted as being folded or coiled.]

Regarding Claim 15
Lines 4-5 recite the limitation “extending substantially in a circumferential direction”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not disclose what is encompassed within the limitation “extending substantially in a circumferential direction”. 

Regarding Claims 6-10 and 16-17
Claims 6-10 and 16-17 are rejected insofar as they are dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-6, 11, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Aufranc et al., US 2020/0109652.

Regarding Claim 1
Aufranc discloses an exhaust gas heater (10) for an exhaust gas system of a combustion engine (Aufranc, [0002]), the exhaust gas heater (10) comprising: a carrier (12); at least one heating conductor (14) mounted on said carrier (12) and being configured for conducting a flow of current therethrough (Aufranc, [0024]-[0027], Figures 1-4). [The claim discloses that the at least one heating conductor is formed by separation thereof from a flat metal plate, however, as this limitation is a product-by-process limitation, as long as Aufranc teaches the final product the means by which the final product is achieved is not required.]

Regarding Claim 2
Aufranc discloses the system as rejected in Claim 1 above. Aufranc further discloses that the at least one heating conductor (14) has a cross-sectional contour defined by cornered edges (Aufranc, Figures 3 and 4). [The heating regions (16) of the at least one heating conductor (14) have cornered edges (see Figure 4 of Aufranc.)]

Regarding Claim 3
Aufranc discloses the system as rejected in Claim 1 above. Aufranc further discloses that the at least one heating conductor (14) has a rectangular conductor cross sectional contour (Aufranc, Figures 3 and 4). [The heating regions (16) of the at least one heating conductor (14) have a rectangular cross sectional contour as they have two sets of parallel surfaces with 90 degree corners connecting the surfaces.]

Regarding Claim 4
Aufranc discloses the system as rejected in Claim 1 above. Aufranc further discloses that the at least one heating conductor (14) defines a heating region (16) over which an exhaust gas can flow and has a holding region (17) held on said carrier (12) (Aufranc, [0036]-[0038], Figures 1-2). 

Regarding Claim 5
Aufranc discloses the system as rejected in Claims 1 and 4 above. Aufranc further discloses that the exhaust gas heater (10) defines a center axis; and, said holding region (17) is arranged radially outside of said heating region (16) relative to said center axis, and the holding region (17) and the heating region (16) are arranged in a plane transverse to the center axis (Aufranc, [0036]-[0038], Figures 1-2). 

Regarding Claim 6
Aufranc discloses the system as rejected in Claims 1 and 4-5 above. Aufranc further discloses that the plane is orthogonal to the center axis (Aufranc, Figures 1-4). 

Regarding Claim 11
Aufranc discloses the system as rejected in Claims 1 and 4 above. Aufranc further discloses that the heating conductor (14) is substantially devoid of electrically insulating material in said heating region (16) (Aufranc, Figures 1-4). 

Regarding Claim 18
Aufranc discloses a method of making an exhaust gas heater (10) for an exhaust gas system of a combustion engine (Aufranc, [0002]), wherein the exhaust gas heater (10) incudes a carrier (12) and at least one heater conductor (14) mounted on the carrier (12) and configured for conducting a flow of current therethrough (Aufranc, ), the method comprising the steps of: providing a plate-like metal flat material blank; and separating the heating conductor (14) from the metal flat material blank (Aufranc, [0034]-[0039]). 

Regarding Claim 19
Aufranc discloses the system as rejected in Claim 18 above. Aufranc further discloses that the heating conductor (14) is separated from the metal flat material blank by one of the following: punching and cutting [Aufranc discloses cutting] (Aufranc, [0038]-[0039]).

Regarding Claim 20
Aufranc discloses the system as rejected in Claims 18 and 19 above. Aufranc further discloses that the cutting is carried out by one of the following: laser cutting and water jet cutting [Aufranc discloses laser cutting] (Aufranc, [0039]). 

Regarding Claim 21
Aufranc discloses an exhaust gas system for a combustion engine (Aufranc, [0002]), the exhaust gas system comprising: an annular exhaust gas routing component (exhaust pipe); an exhaust gas heater (10) mounted in said annular exhaust gas routing component (exhaust pipe) (Aufranc, [0002] and [0024]-[0025]); and, said exhaust gas heater (10) including: a carrier (12), at least one heating conductor (14) mounted on said carrier (12) and being configured for conducting a flow of current therethrough (Aufranc, [0024]-[0027], Figures 1-4). [The claim discloses that the at least one heating conductor is formed by separation thereof from a flat metal plate, however, as this limitation is a product-by-process limitation, as long as Aufranc teaches the final product the means by which the final product is achieved is not required.]

8.	Claim(s) 1-10, 12-14, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oyobe et al., US 4,723,973.

Regarding Claim 1
Oyobe discloses an exhaust gas heater (3) for an exhaust gas system of a combustion engine (Oyobe, Column 3, Lines 28-35), the exhaust gas heater (3) comprising: a carrier (20); at least one heating conductor (21) mounted on said carrier (20) and being configured for conducting a flow of current therethrough (Oyobe, Figures 1-4). [The claim discloses that the at least one heating conductor is formed by separation thereof from a flat metal plate, however, as this limitation is a product-by-process limitation, as long as Oyobe teaches the final product the means by which the final product is achieved is not required.]

Regarding Claim 2
Oyobe discloses the system as rejected in Claim 1 above. Oyobe further discloses that the at least one heating conductor (21) has a cross-sectional contour defined by cornered edges (Oyobe, Figures 1-4). [The heating regions (16) of the at least one heating conductor (14) have a rectangular cross sectional contour as they have two sets of parallel surfaces.]

Regarding Claim 3
Oyobe discloses the system as rejected in Claim 1 above. Oyobe further discloses that the at least one heating conductor (21) has a rectangular conductor cross sectional contour (Oyobe, Figures 1-4). [The heating regions (16) of the at least one heating conductor (14) have a rectangular cross sectional contour as they have two sets of parallel surfaces with 90 degree corners connecting the surfaces.]

Regarding Claim 4
Oyobe discloses the system as rejected in Claim 1 above. Oyobe further discloses that the at least one heating conductor (radial inside of (21)) defines a heating region (radial inside of (21)) over which an exhaust gas can flow and has a holding region ((21) at (61)) held on said carrier (20) (Oyobe, Figures 3 and 4). 

Regarding Claim 5
Oyobe discloses the system as rejected in Claims 1 and 4 above. Oyobe further discloses that the exhaust gas heater (3) defines a center axis; and, said holding region ((21) at (61)) is arranged radially outside of said heating region (radial inside of (21)) relative to said center axis, and the holding region ((21) at (61)) and the heating region (radial inside of (21)) are arranged in a plane transverse to the center axis (Oyobe, Figures 1-4). 

Regarding Claim 6
Oyobe discloses the system as rejected in Claims 1 and 4-5 above. Oyobe further discloses that the plane is orthogonal to the center axis (Oyobe, Figures 1-4). 

Regarding Claim 7
Oyobe discloses the system as rejected in Claims 1 and 4-5 above. Oyobe further discloses that the heating conductor (21) has first and second axial sides; and the carrier (20) includes a carrier body (20, 22, 26) surrounding said at least one heating conductor (21) radially on the outer side thereof and radially overlapping said at least one heating conductor (21) in said holding region ((21) at (61) on at least one of said axial sides thereof (Oyobe, Figure 4).

Regarding Claim 8
Oyobe discloses the system as rejected in Claims 1, 4-5, and 7 above. Oyobe further discloses that the carrier body (20, 22, 26) has a first carrier body part (20, 22) and a second carrier body part (26) fixed on said first carrier body part (20, 22); said first carrier body part (20, 22) includes an axial portion (20) axially overlapping said holding region ((21) at (61)) radially outside (Oyobe, Figures 3 and 4); and; a first radial portion (22) extending radially inward from said axial portion (20) and radially overlapping said holding region ((21) at (61)), at least in part, on one of said axial sides (Oyobe, Figures 3 and 4); and, the second carrier body part (26) includes a second radial portion (26) overlapping said holding region ((21) at (61)) radially, at least in part, on the other one of said axial sides (Oyobe, Figures 3 and 4). 

Regarding Claim 9
Oyobe discloses the system as rejected in Claims 1, 4-5, and 7-8 above. Oyobe further discloses that at least one of said first and second carrier body parts (20, 22, 26) is configured to be annular (Oyobe, Figures 1-4).

Regarding Claim 10
Oyobe discloses the system as rejected in Claims 1, 4-5, and 7 above. Oyobe further discloses that an electrically insulating material (23) is arranged between the carrier body (20, 22, 26) and the holding region ((21) at (61)) (Oyobe, Figure 4).

Regarding Claim 12
Oyobe discloses the system as rejected in Claims 1 and 4 above. Oyobe further discloses a heating conductor that has a varying cross-sectional size in said heating region thereof (Oyobe, Figure 3). [The cross-sectional size of the heating conductor (21) varies since the width of the connecting portion (CP1, annotated Figure 3 of Oyobe below) is greater than the width of the heating region (radial inside of (21)), the cross-sectional size of the connecting portion (CP1) is greater than the cross-sectional size of the heating region (radial inside of (21)).]

    PNG
    media_image1.png
    316
    291
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Oyobe
Regarding Claim 13
Oyobe discloses the system as rejected in Claims 1 and 4 above. Oyobe further discloses two connecting portions (CP1, CP2, annotated Figure 3 of Oyobe above) arranged on a holding region for electrically contacting the heating conductor (21) (Oyobe, Annotated Figure 3 above). [The heating conductor (21) has portions (connecting portions (CP1, CP2) that are connected to a holding region to transfer electricity via an electrode (24b) to the heating conductor (21).]

Regarding Claim 14
Oyobe discloses the system as rejected in Claims 1 and 4 above. Oyobe further discloses that at least in the heating region (radial inside of (21)) of the at least one heating conductor (21), the heating conductor (21) is configured to extend in a manner of a winding at least in selected areas (Oyobe, Figure 3). 

Regarding Claim 18
Oyobe discloses a method of making an exhaust gas heater (3) for an exhaust gas system of a combustion engine (Oyobe, Column 3, Lines 28-35), wherein the exhaust gas heater (3) incudes a carrier (20) and at least one heater conductor (21) mounted on the carrier (20) and configured for conducting a flow of current therethrough (Oyobe, Figures 1-4), the method comprising the steps of: providing a plate-like metal flat material blank; and separating the heating conductor (21) from the metal flat material blank (Oyobe, Column 4, Lines 15-25). 

Regarding Claim 19
Oyobe discloses the system as rejected in Claim 18 above. Oyobe further discloses that the heating conductor (21) is separated from the metal flat material blank by one of the following: punching and cutting [Oyobe discloses stamping (punching)] (Oyobe, Column 4, Lines 15-25).

Regarding Claim 21
Oyobe discloses an exhaust gas system for a combustion engine (Oyobe, Column 3, Lines 28-35), the exhaust gas system comprising: an annular exhaust gas routing component (exhaust pipe); an exhaust gas heater (3) mounted in said annular exhaust gas routing component (exhaust pipe) (Oyobe, Figures 1-4); and, said exhaust gas heater (3) including: a carrier (20), at least one heating conductor (21) mounted on said carrier (20) and being configured for conducting a flow of current therethrough (Oyobe, Figures 1-4 ). [The claim discloses that the at least one heating conductor is formed by separation thereof from a flat metal plate, however, as this limitation is a product-by-process limitation, as long as Oyobe teaches the final product the means by which the final product is achieved is not required.]

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe et al., US 4,723,973, in view of Smith et al., US 5,409,669.

Regarding Claim 15
Oyobe discloses the system as rejected in Claims 1, 4, and 14 above. However, Oyobe does not disclose that the at least one heat conductor includes at least one meandering-winding field having a plurality of meandering-winding sections arranged in radial succession with reference to said exhaust gas heater center axis and extending in a circumferential direction; and, in a first circumferential end, at least one meandering-winding section adjoins a radially further inward positioned meandering-winding section and, in a second circumferential end, adjoins a meandering-winding section positioned further radially outward. 
Smith teaches an electrical heat conductor (107, 108) comprising at least one meandering-winding field having a plurality of meandering-winding sections arranged in radial succession, and, at least one meandering-winding section (M, annotated portion of Figure 7 of Smith below) adjoins a radially further inward positioned meandering-winding section (Mi, annotated portion of Figure 7 of Smith below) and, in a second circumferential end, adjoins a meandering-winding section positioned further radially outward (Mo, annotated portion of Figure 7 of Smith below) (Smith, annotated portion of Figure 7 below and Figure 8). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Oyobe such that the at least one heat conductor includes at least one meandering-winding field having a plurality of meandering-winding sections arranged in radial succession, and, at least one meandering-winding section adjoins a radially further inward positioned meandering-winding section and, in a second circumferential end, adjoins a meandering-winding section positioned further radially outward, as such a configuration of electrical heat conductors is well known in the art, and therefore it would be obvious to substitute the structure of one electrical heat conductor for another. 

    PNG
    media_image2.png
    351
    475
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 7 of Smith

Regarding Claim 16
Oyobe and Smith teach the system as rejected in Claims 1, 4, and 14-15 above. Oyobe further discloses a plurality of heating conductors (21) arranged successively in a circumferential direction and being directly one adjacent the other in mutually directly adjacent heating conductors (21) in the circumferential direction (Oyobe, Figures 2, 2A, and 3). 
Therefore, the combination of Oyobe teaches that a plurality of meandering-winding fields are arranged successively in circumferential direction and being directly one adjacent the other in mutually directly adjacent meandering-winding fields in the circumferential direction, and a radially outer meandering-winding section of the one meandering-winding field in a radially outer connection region adjoins a radially outer meandering winding section of a meandering-winding field with is directly adjacent to the one meandering-winding filed in a second circumferential direction (at (26)) (Oyobe, Figures 3 and 4). 

Regarding Claim 17
Oyobe and Smith teach the system as rejected in Claims 1, 4, and 14-15 above. The combination of Oyobe and Smith teaches that in at least one of said meandering-winding fields, said holding region provides a radial outermost meandering-winding section (Oyobe, Figures 1-4, Smith, Figures 7 and 8). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Tchamgoue et al. (US 2021/0348535) – Exhaust gas heater
- Kurpejovic et al. (US 2021/0332730) – Exhaust gas heater

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746